         Case 2:18-cv-02269-JAD-BNW Document 103
                                             100 Filed 07/29/21
                                                       07/26/21 Page 1 of 4



 1 J Christopher Jorgensen
   Nevada Bar No. 5382
 2 Abraham   Smith
   Nevada Bar No. 13250
 3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
   3993 Howard Hughes Pkwy, Suite 600
 4 Las Vegas, NV 89169
   Tel: 702.949.8200
 5 E-mail: cjorgensen@lewisroca.com
   E-mail: asmith@lewisroca.com
 6
   Co-Counsel for Plaintiff
 7 United Automobile Insurance Company

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
   UNITED AUTOMOBILE INSURANCE                           Case No.: 2:18-cv-02269-JAD-BNW
10 COMPANY,

11            Plaintiff,                                 STATUS REPORT

12 vs.

13 THOMAS CHRISTENSEN, an individual; E.
   BREEN ARNTZ, an individual; and GARY
14 LEWIS, an individual,

15            Defendants.

16            Plaintiff United Automobile Insurance Company (“Plaintiff”), through its counsel,

17 provides this Court with a Status Report, and requests that discovery in this matter be stayed

18 through September 3, 2021, for the following reasons:

19            (1) The removed case, pending as Christensen et al. v. United Automobile Insurance

20 Company et al., 2:21-cv-01374-JAD-NJK (originally filed in the Eighth Judicial District Court

21 as Case No. A-20-825502-C), presents the same issues as those in this case, with which this

22 Court is familiar.

23            (2) On January 14, 2021, Plaintiff filed a Request for Extension of Time to File a Joint

24 Status Request. (ECF No. 84). The reason for the request was the pending Ninth Circuit

25 Mediation, and the hope that progress would be made in settling this, and other related cases. On

26 February 1, 2021 this Court granted the Request, giving the parties additional time through the

27 completion of the mediation (ECF No. 90).

28            The mediator ordered the parties to participate in a follow-up conference, which went


                                                     1
     115094524.1
         Case 2:18-cv-02269-JAD-BNW Document 103
                                             100 Filed 07/29/21
                                                       07/26/21 Page 2 of 4



 1   forward on July 20, 2021. (Exhibit 1). As a result of that conference, Plaintiff is waiting for an
 2   updated settlement proposal from Defendants.
 3            Plaintiff therefore asks the court to grant a further extension of time through September 3,
 4   2021, and require another status report at that time.
 5            Such request is sought in good faith and for purposes of judicial economy. Defendants
 6   were asked to join in this status report, but had not responded by 5:00 pm on July 26, 2021.
 7

 8    DATED this 26th day of July, 2021.              DATED this 26th day of July, 2021.
 9    WINNER & SHERROD                                LEWIS ROCA ROTHGERBER CHRISTIE LLP
10
      By: /s/ Matthew J. Douglas                      By: /s/ J Christopher Jorgensen
11    Matthew J. Douglas (#11371)                     J Christopher Jorgensen (# 5382)
      Thomas E. Winner (#5168)                        Abraham Smith (# 13250)
12    1117 South Rancho                               3993 Howard Hughes Pkwy, Suite 600
      Las Vegas, Nevada 89102                         Las Vegas, NV 89169
13
      Attorneys for Plaintiff                         Co-Counsel for Plaintiff United Automobile
14                                                    Insurance Company
15

16

17                                                IT IS SO ORDERED:
18

19                                                __________________________________
                                                  UNITED STATES MAGISTRATE/DISTRICT
20                                                COURT JUDGE
21
                                                          7/29/2021
                                                  DATED: ____________________________
22

23

24

25

26

27

28

                                                       2
     115094524.1
         Case 2:18-cv-02269-JAD-BNW Document 103
                                             100 Filed 07/29/21
                                                       07/26/21 Page 3 of 4



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on July 26, 2021, I caused a true and accurate copy of the foregoing
 3   document entitled STATUS REPORT to be filed with the Clerk of the Court via the CM/ECF
 4   system, which will send an electronic copy all registered participants.
 5

 6
                                                   /s/ Annette Jaramillo
 7                                                 An Employee of Lewis Roca
                                                   Rothgerber Christie LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     115094524.1
         Case 2:18-cv-02269-JAD-BNW Document 103
                                             100 Filed 07/29/21
                                                       07/26/21 Page 4 of 4



 1                                       INDEX OF EXHIBITS
 2       Ex.                                   Document                                   Pages
 3        1        Order, dated June 14, 2021 in United Automobile Insurance Company v.    1
                   Christensen, Ninth Circuit Case No. 20-16729
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
     115094524.1
